         Case 1:21-cv-00662-JLS Document 33 Filed 06/23/21 Page 1 of 1




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________

 MEDAILLE COLLEGE,
                                                           NOTICE OF VOLUNTARY
                      Plaintiff,                           DISMISSAL PURSUANT TO
                                                           FRCP 41(a)(1)(A)(i)
               v.
                                                           Civil Action No.: 1:21-cv-662-JLS
 PVS CHEMICALS, INC. and
 PVS CHEMICAL SOLUTIONS, INC.,

                   Defendants.
 _________________________________________

              Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Medaille College hereby

gives notice that this action is voluntarily dismissed, without prejudice, against Defendants

PVS Chemicals, Inc. and PVS Chemical Solutions, Inc.

 Dated: June 23, 2021                           PHILLIPS LYTLE LLP
        Buffalo, New York

                                                By: /s/ Tristan D. Hujer
                                                       Kenneth A. Manning
                                                       John G. Schmidt Jr.
                                                       Craig R. Bucki
                                                       Tristan D. Hujer
                                                       Samuel S. Borbor-Sawyer
                                                Attorneys for Plaintiff
                                                Medaille College
                                                125 Main Street, One Canalside
                                                Buffalo, New York 14203
                                                Telephone: (716) 847-8400
                                                kmanning@phillipslytle.com
                                                jschmidt@phillipslytle.com
                                                cbucki@phillipslytle.com
                                                thujer@phillipslytle.com
                                                sborbor-sawyer@phillipslytle.com
